CONFIDENTIAL

March 11, 2013

Castle Brands Inc.
Castle Brands (USA) Corp.
122 East 42nd Street, Suite 4700
New York, New York 10168
Attention: Chief Financial Officer

Re: Fee Letter

This Fee Letter (“Fee Letter”) sets forth the arrangement relating to
compensation for certain services rendered by the undersigned (the
“Participants”).

Pursuant to the terms of the Summary of Terms for Secured Inventory Financing
Castle Brands – Jefferson’s Bourbon (the “Term Sheet”), Castle Brands Inc. and
Castle Brands (USA) Corp. (collectively, the “Borrower”) agree to pay to the
Participants the following fees and expenses:



  1.   On the Effective Date (the “Effective Date”) of that certain
Participation Agreement by and among the Participants and Keltic Financial
Partners II, LP, an aggregate Closing and Commitment Fee of $15,000 (the
“Closing Fee”).



  2.   On each of the second and third anniversaries of the Effective Date until
the Participants’ obligations under the Participation Agreement are terminated
pursuant to the terms of the Participation Agreement, an annual aggregate
Commitment Fee of $15,000 (the “Commitment Fee”), payable annually in advance.

All of the foregoing fees are deemed fully earned when required to be paid and
shall be nonrefundable when paid. Your obligation to pay the foregoing fees will
not be subject to counterclaim or setoff for, or be otherwise affected by, any
claim or dispute you may have.

You agree to pay each Participant directly its percentage of the Closing Fee and
the Commitment Fee based on its Participation Percentage (as defined in the
Participation Agreement) by wire transfer in immediately available funds in
accordance with the instructions provided below each Participant’s signature on
the signature pages hereto.

It is understood that this Fee Letter shall not constitute or give rise to any
obligation on the part of the Participants to provide any financing; such an
obligation will arise only in accordance with the terms set forth in the Term
Sheet. In addition, it is understood that the Borrower shall not have any
obligation to the Participants other than the obligation to pay the Closing Fee
and the Commitment Fee in the manner specified herein. This Fee Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the parties hereto. This Fee Letter shall be governed
by, and construed in accordance with, the laws of the State of New York without
reference to principles of conflicts of law. This Fee Letter may be executed in
any number of counterparts, each of which shall be an original and all of which,
when taken together, shall constitute one agreement. Delivery of an executed
counterpart of a signature page of this Fee Letter by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Fee Letter.

 
Sincerely,

PARTICIPANTS:

FROST GAMMA INVESTMENTS TRUST

     
By:
Its:
  /s/ Dr. Phillip Frost
Trustee

MARIN BLEU INC.

     
By:
Its:
  /s/ Momoko Matsumura
President

/s/ Mark E. Andrews
MARK E. ANDREWS, III

/s/ Susan M. Lampen

SUSAN M. LAMPEN

/s/ Michael S. Liebowitz

MICHAEL S. LIEBOWITZ

/s/ Chester Franklin Zoeller

CHESTER FRANKLIN ZOELLER III

ACKNOWLEDGED AND AGREED, as of the
date first written above:

CASTLE BRANDS INC.

     
By:
  /s/ Alfred J. Small
 
   
Name:
  Alfred J. Small
 
   
Title:
  Chief Financial Officer
 
   

CASTLE BRANDS (USA) CORP.

     
By:
  /s/ Alfred J. Small
 
   
Name:
  Alfred J. Small
 
   
Title:
  Chief Financial Officer
 
   

